EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
In the Claims filed on 3/21/2022:
In claim 19, line 1, the phrase “wherein the at least one connector includes” has been replaced with the phrase “further comprising at least one connector including.”
In claim 20, line 2, the phrase “each having a flange” has been inserted after the phrase “two connectors.”

3.	The amendment was made to correct minor informalities and antecedent basis errors.  Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in dependent claim 15 and any intermediate claims thereof in the Office action mailed on 10/26/2021.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, An exercise device for strength training, the exercise device including: a device frame for operative coupling to a load during a strength training exercise, the device frame defining a device track; wherein the handle grip is elongate and longitudinally extends along a handle grip axis, the handle grip being attached to the track follower formation so as to be adapted for pivotal motion about the handle grip axis; wherein the device frame defines a curved device track; wherein the track follower formation is curved as to be complemental to the curved device track; wherein the handle assembly is adapted to undergo rotational movement as the track follower formation is moved along the device track and includes a device track engagement formation adapted for engaging a complemental handle assembly engagement formation of the device track; and wherein the device track engagement formation includes at least one groove and the handle assembly includes at least one outwardly extending protrusion adapted to be received within the at least one groove.
Claims 2-9 and 16-21 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784